     Case 5:21-cv-00002-JGB-KK Document 1 Filed 01/04/21 Page 1 of 11 Page ID #:1



 1   DANIEL MALAKAUSKAS, Cal. Bar. No.: 265903
     MALAKAUSKAS LAW, APC
 2
     7345 South Durango Drive
 3   Suite B-107-240
     Las Vegas, NV 89113
 4   Tel: 866-790-2242 / Fax: 888-802-2440
     daniel@malakauskas.com
 5
 6   Attorney for Plaintiff: Frank Singh

 7
                                  UNITED STATES DISTRICT COURT
 8
 9                              CENTRAL DISTRICT OF CALIFORNIA

10                                         EASTERN DIVISION
11
12    FRANK SINGH,                                       Case No.:
13                         Plaintiff,                    COMPLAINT BY FRANK SINGH AGAINST L
14                                                       JEM ENTERPRISES, INC. FOR DAMAGES
      v.                                                 AND INJUNCTIVE RELIEF RESULTING
15                                                       FROM VIOLATIONS OF 1) TITLE III OF
      L JEM ENTERPRISES, INC., as an entity              THE AMERICANS WITH DISABILITIES
16    and doing business as “Jem Furniture”,             ACT OF 1990; 2) THE UNRUH CIVIL
17    PEGGY STAGLIANO, and DOES 1-50,                    RIGHTS ACT; and 3) THE CALIFORNIA
      Inclusive,                                         DISABLED PERSONS ACT.
18
                           Defendants.                   [42 U.S.C. §§ 12101-12213; Cal. Civ. Code §§ 51,
19                                                       52, 54, 54.1, 54.2 and 54.3.]
20
21
22           Comes now the Plaintiff, FRANK SINGH, (hereafter, “Mr. Singh” or “Plaintiff”) through his

23   Attorney, DANIEL MALAKAUSKAS, 7345 South Durango Drive, Suite B-107-240, Las Vegas, NV

24   89113; Telephone: (866) 790-2242; Facsimile: (888) 802-2440; who, having been denied his civil
25
     rights, hereby respectfully alleges, avers, and complains as follows:
26
27
                 THIS COURT CAN GRANT JUSTICE TO A DISABLED INDIVIDUAL
28


              COMPLAINT BY SINGH AGAINST L Jem Enterprises, Inc., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -1-
     Case 5:21-cv-00002-JGB-KK Document 1 Filed 01/04/21 Page 2 of 11 Page ID #:2



 1          1.     Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
 2
     condition C-6-7 Tetraplegia.
 3
            2.     In March 2019, Mr. Singh was denied the full and equal access to a public
 4
     accommodation located at 2236 South Vineyard Avenue, Ontario, CA 91761.
 5
 6          3.     Mr. Singh now asks that this Court stand up for his rights under the Americans with

 7   Disabilities Act (“ADA”), the Unruh Civil Rights Act (“UCRA”) and the California Disabled Persons
 8
     Act (“CDPA”).
 9
10      THE UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA,
11        EASTERN DIVISION, HAS JURISDICTION AND IS THE PROPER VENUE FOR
                             PLAINTIFF TO SEEK JUSTICE
12
            4.     The United States District Court has original federal question jurisdiction over this action
13
14   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) and (a)(4), for violations of the Americans with

15   Disabilities Act, 42 U.S.C. §§ 12101, et seq. This Court has supplemental jurisdiction over all state
16   claims, including, but not limited to, claims under the Unruh Civil Rights Act, Cal. Civ. Code § 51, et
17
     seq., and/or the California Disabled Persons Act, Cal. Civ. Code §§ 54-55.3, pursuant to 28 U.S.C. §
18
     1367 as such acts not only expressly incorporate the Americans with Disabilities Act, but such state
19
20   law claims also arose from the same nucleus of operative facts or transactions.

21          5.     Venue in this Court is proper under 28 U.S.C. § 1391(b)(2) as the claims alleged herein
22   arose in the Central District, specifically at the real property located at 2236 South Vineyard Avenue,
23
     Ontario, CA 91761.
24
            6.     The Eastern Division of the Central District of California, is the proper division because
25
26   all claims herein arose at the real property located at 2236 South Vineyard Avenue, Ontario, CA 91761.

27
28                             THE VICTIM AND THOSE RESPONSIBLE



             COMPLAINT BY SINGH AGAINST L Jem Enterprises, Inc., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -2-
     Case 5:21-cv-00002-JGB-KK Document 1 Filed 01/04/21 Page 3 of 11 Page ID #:3



 1          7.     Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
 2
     condition C-6-7 Tetraplegia. Mr. Singh is therefore a “person with a disability” and a “physically
 3
     disabled person” and has a “disability” or “medical condition” pursuant to the rules and regulations of
 4
     the ADA, specifically 42 U.S.C § 12102 and Cal. Civ. Code §§ 51 and 54.
 5
 6          8.     Defendants, L JEM ENTERPRISES, INC., and Does 1-50 (hereafter, collectively or

 7   individually, “Tenant”), operate as a business establishment, hold themselves out to the public, and do
 8
     business as “Jem Furniture” at 2236 South Vineyard Avenue, Ontario, CA 91761 and have substantial
 9
     control over the interior and exterior of the building, the parking lot, and all spaces adjacent to such
10
     building.
11
12          9.     Defendants, PEGGY STAGLIANO, and Does 1-50 (hereafter, collectively or

13   individually, “Landlord”, in their commercial real estate investment, owner, or landlord capacity), own,
14
     operate, manage, and have substantial control over the real property, including the interior and exterior
15
     of the building, parking lot and all spaces adjacent to the building located at 2236 South Vineyard
16
     Avenue, Ontario, CA 91761.
17
18          10.    Defendants, Does 26-50, are individuals, businesses, organizations, or entities which

19   entered into a contract with Defendants, Landlord, and/or Does 1-50, as property managers or
20
     franchisees for the real property and adjacent parking lot, and as such have substantial control over the
21
     real property located at 2236 South Vineyard Avenue, Ontario, CA 91761.
22
            11.    The true names and capacities of the Defendants named herein as Does 1-50, inclusive,
23
24   whether individual, corporate, partnership, association, or otherwise, are unknown to Plaintiff who

25   therefore sues these Defendants by such fictitious names. Plaintiff requests leave of court to amend this
26
     complaint to allege their true names and capacities at such times as they are ascertained.
27
28


             COMPLAINT BY SINGH AGAINST L Jem Enterprises, Inc., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -3-
     Case 5:21-cv-00002-JGB-KK Document 1 Filed 01/04/21 Page 4 of 11 Page ID #:4



 1          12.     Plaintiff is informed and believes and thereon alleges that each of the Defendants,
 2
     including Does 1-50, caused and are responsible for the below described unlawful conduct and
 3
     resulting injuries by, among other things, personally participating in the unlawful conduct or acting
 4
     jointly or conspiring with others who did so; by authorizing, acquiescing in or setting in motion
 5
 6   policies, plans or actions that led to the unlawful conduct; by failing to take action to prevent the

 7   unlawful conduct; by failing and refusing with deliberate indifference to Plaintiff’s rights to equal
 8
     access to public spaces; and by ratifying the unlawful conduct that occurred by agents, and officers or
 9
     entities under their direction and control.
10
11
                       MR. SINGH WAS DENIED EQUAL ACCESS TO A
12             PUBLIC ACCOMMODATION AND NOW FIGHTS FOR ALL DISABLED
13          13.     Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
14
     condition C-6-7 Tetraplegia. Mr. Singh is therefore a “person with a disability” and a “disabled person”
15
     and has a “disability” or “medical condition” pursuant to federal law, rules and regulations, specifically
16
17   42 U.S.C § 12102, and 28 C.F.R. § 36.104.

18          14.     In March 2019, Mr. Singh desired to go to and use the services, and/or buy products at
19   the “Jem Furniture” located at 2236 South Vineyard Avenue, Ontario, CA 91761.
20
            15.     While in the parking lot adjacent to, surrounding, or while inside the business “Jem
21
     Furniture,” Mr. Singh personally encountered barriers that interfered with his ability, to use and enjoy
22
23   the goods, services, privileges and accommodations offered by the facility.

24          16.     Specifically, and personally, Mr. Singh experienced difficulty while going to the
25   business known as “Jem Furniture.” Mr. Singh had difficulty as the alleged accessible parking spaces
26
     and access aisles had improper slopes making it more difficult for Mr. Singh to use in his wheelchair.
27
     In addition, the circulation aisles inside the store were too narrow making them hard to navigate for
28


              COMPLAINT BY SINGH AGAINST L Jem Enterprises, Inc., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -4-
     Case 5:21-cv-00002-JGB-KK Document 1 Filed 01/04/21 Page 5 of 11 Page ID #:5



 1   Mr. Singh in his wheelchair. Finally, the service counter was too high which made it difficult to reach
 2
     from Mr. Singh’s seated position.
 3
             17.    Despite Mr. Singh’s wish to patronize the business in the future, the above-mentioned
 4
     barriers constitute deterrents to access to the business, rendering the business’ goods, services,
 5
 6   facilities, privileges, advantages, and accommodations unavailable to physically disabled patrons such

 7   as himself.
 8
             18.    Mr. Singh alleges, on information and belief, that Defendants knew that such barriers
 9
     existed and that Defendants’ failure to remove the barriers was intentional as the particular barriers
10
     mentioned above were intuitive and obvious. Additionally, Defendants exercised control and dominion
11
12   over the condition of the real property and building and had the financial resources to remove such

13   barriers. Furthermore, Mr. Singh alleges, on information and belief, that such modifications were
14
     readily achievable as removal of the above barriers could have been achieved without much difficulty
15
     or expense.
16
             19.    Mr. Singh brings this lawsuit to encourage Defendants to ensure their property is
17
18   accessible to all.

19
20                                         FIRST CLAIM
                                 VIOLATION OF TITLE III OF THE ADA
21                                      (As to all Defendants)
22           20.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
23
     allegation contained in all prior and subsequent paragraphs.
24
             21.    The parking lot and building at the real property known as 2236 South Vineyard Avenue,
25
26   Ontario, CA 91761 is owned, controlled, operated, leased, and managed by Defendants: Landlord,

27   Does 1-50, or their agents. The business “Jem Furniture,” including its parking lot, is open to the
28


              COMPLAINT BY SINGH AGAINST L Jem Enterprises, Inc., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -5-
     Case 5:21-cv-00002-JGB-KK Document 1 Filed 01/04/21 Page 6 of 11 Page ID #:6



 1   general public and as such is a “public accommodation” under 42 U.S.C. § 12181 and 28 C.F.R. §
 2
     36.104.
 3
             22.     Pursuant to 42 U.S.C. § 12182(a), by owning, leasing, or operating the public
 4
     accommodation known as “Jem Furniture,” Defendants are prohibited from discriminating against
 5
 6   Plaintiff by denying him, on the basis of his disability, the full and equal enjoyment of the goods,

 7   services, facilities, privileges, advantages, or accommodations offered by the facility.
 8
             23.     In order to avoid discriminating against a disabled individual pursuant to 28 C.F.R. §
 9
     36.101 and § 36.102, Defendants must ensure that such public accommodation is designed, constructed,
10
     and altered in compliance with the accessibility standards established by 28 C.F.R. § 36.101 et seq.,
11
12   and have proper policies, practices, and procedures to ensure that individuals with disabilities are

13   afforded equal access to the full and equal enjoyment of the goods, services, facilities, privileges,
14
     advantages, or accommodations offered by the public accommodation. 42 U.S.C. §§ 12181(9),
15
     12182(b)(2)(A)(iv) and (v), 12183(a)(1) and (2).
16
               24.   Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
17
18   condition C-6-7 Tetraplegia. Plaintiff is therefore a “person with a disability” and a “disabled person”

19   and has a “disability” or “medical condition” pursuant to federal law, rules and regulations, specifically
20
     42 U.S.C § 12102 and 28 C.F.R. § 36.104. While at the interior, exterior, parking lot, or adjacent
21
     spaces, of the business known as “Jem Furniture,” Plaintiff personally encountered a number of barriers
22
     that interfered with his ability, to use and enjoy the goods, services, privileges and accommodations
23
24   offered at the facility.

25             25.   Specifically, Defendants failed to ensure that such real property was equally accessible
26
     to individuals with disabilities and medical conditions by having the following barriers at the real
27
     property:
28


                COMPLAINT BY SINGH AGAINST L Jem Enterprises, Inc., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -6-
     Case 5:21-cv-00002-JGB-KK Document 1 Filed 01/04/21 Page 7 of 11 Page ID #:7



 1            a. There is no unauthorized vehicle parking signage at each driveway entrance to the off-
 2
                  street parking, or immediately adjacent to on-site accessible parking and visible from
 3
                  each parking space, in violation of 2013 CBC 11B-502.8 and 2016 CBC 11B-502.8;
 4
              b. The minimum number of required accessible parking spaces are not provided in
 5
 6                violation of 1991 ADAAG 4.6.1, 2010 ADAS 208.2, 2013 CBC 11B-208.2 2016 CBC

 7                11B-208.2;
 8
              c. The alleged accessible parking space(s) and access aisle(s)’ slope(s) exceed two percent
 9
                  (2%) in violation of 1991 ADAAG 4.6.3, 2010 ADAS 502.4 Exception, 2013 CBC 11B-
10
                  502.4 Exception and 2016 CBC 11B-502.4 Exception;
11
12            d. One or more of the alleged accessible parking spaces fail to have “VAN ACCESSIBLE”

13                identification signage in violation of 1991 ADAAG 4.6.1, 2010 ADAS 502.6, 2013
14
                  CBC 11B502.6, 2016 CBC 11B-502.6;
15
              e. One or more of the alleged accessible parking spaces fail to have “MINIMUM FINE
16
                  $250” identification signage in violation of 2013 CBC 11B-502.6.2, 2016 CBC 11B-
17
18                502.6.2;

19            f. The required accessible parking space identification signage is not provided at one or
20
                  more of the alleged accessible parking stalls in violation of 1991 ADAAG 4.6.4, 2010
21
                  ADAS 502.6, 2013 CBC 11B-502.6 and 2016 CBC 11B-502.6;
22
              g. One or more of the alleged accessible parking spaces’ access aisles is not marked with
23
24                the statement “NO PARKING” in letters that are at least twelve inches (12”) in height

25                in violation of 2010 ADAS 502.3.3, 2013 CBC 11B 502.3.3 and 2016 CBC 11B-
26
                  502.3.3;
27
28


            COMPLAINT BY SINGH AGAINST L Jem Enterprises, Inc., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                   -7-
     Case 5:21-cv-00002-JGB-KK Document 1 Filed 01/04/21 Page 8 of 11 Page ID #:8



 1            h. The accessible parking spaces length are less than eighteen feet (18’) in violation of
 2
                  2013 CBC 11B-502.2 and 2016 CBC 11B-502.2;
 3
              i. The alleged accessible route’s ground surface has one or more openings that exceeds
 4
                  one-half inch (1/2”) in violation of 2010 ADAS 403.2, 2013 CBC 11B-403.2, and, 2016
 5
 6                CBC 11B-403.2;

 7            j. The entrance door surface within ten inches (10”) of the finished floor or ground surface
 8
                  does not have a smooth surface in violation of 2010 ADAS 404.2.10, 2013 CBC 11B-
 9
                  404.2.10 & 2016 CBC 11B-404.2.10;
10
              k. The threshold at entrance door is greater than one-half inch (½”) in violation of 1991
11
12                ADAAG 4.13.8, 2010 ADAS 404.2.5, 2013 CBC 11B-404.2.5 and 2016 CBC 11B-

13                404.2.5;
14
              l. There is a change in level within the required maneuvering clearance in front of the
15
                  entrance door in violation of 1991 ADAAG 4.13.6, 2010 ADAS 404.2.4.4, 2013 CBC
16
                  11B-404.2.4.4 and 2016 CBC 11B-404.2.4.4;
17
18            m. The Tactile Exit signage is not provided in violation of 1991 ADAAG 4.1.3(16)(a),

19                2010 ADAS 216.4.1, 2013 CBC 11B-216.4.1 and 2016 CBC 11B-216.4.1;
20
              n. The clear width of aisles are less than thirty-six inches (36”) (obstructed by
21
                  merchandise) in violation of 1991 ADAAG 4.2.1, 2010 ADA Standards 403.5.1, 2013
22
                  CBC 11B-403.5.1 and 2016 CBC 11B-403.5.1;
23
24            o. The service counter exceeds thirty-four inches (34”) above the finished floor in violation

25                of 2010 ADAS 904.4.1, 2013 CBC 11B-904.4.1 and 2016 CBC 11B-904.4.1.
26
27
28


            COMPLAINT BY SINGH AGAINST L Jem Enterprises, Inc., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                   -8-
     Case 5:21-cv-00002-JGB-KK Document 1 Filed 01/04/21 Page 9 of 11 Page ID #:9



 1          26.    As a direct and proximate cause of Defendants’ conduct, Plaintiff, on the basis of his
 2
     disabilities, was denied the opportunity to participate in or benefit from a good, service, privilege,
 3
     individuals in violation of 42 U.S.C. § 12181.
 4
            27.    Plaintiff seeks injunctive relief to prohibit Defendants’ acts and omissions as complained
 5
 6   of herein which have the effect of wrongfully discriminating against Plaintiff and other members of the

 7   public who are physically disabled from full and equal access to these public facilities. Specifically,
 8
     Plaintiff seeks injunctive relief ensuring that Defendants modify their real property to ensure that
 9
     disabled persons are not discriminated against in receiving equal access to goods, services, and facilities
10
     as other more able-bodied persons.
11
12
                                         SECOND CLAIM
13                          VIOLATIONS OF CALIFORNIA CIVIL CODE § 51
14                                     (As to all Defendants)

15          28.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
16   allegation contained in all prior and subsequent paragraphs.
17
            29.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
18
     Civ. Code § 51(f) and § 52(a), thus independently justifying an award of damages and injunctive relief
19
20   pursuant to California law.

21          30.    On the basis of his disabilities, Plaintiff was denied the opportunity to participate in or
22   benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded
23
     to other non-disabled individuals which resulted in Plaintiff’s difficulty, discomfort, or embarrassment.
24
     Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
25
26   costs, and damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation.

27
28


              COMPLAINT BY SINGH AGAINST L Jem Enterprises, Inc., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -9-
     Case 5:21-cv-00002-JGB-KK Document 1 Filed 01/04/21 Page 10 of 11 Page ID #:10



 1                                        THIRD CLAIM
                             VIOLATIONS OF CALIFORNIA CIVIL CODE § 54
 2
                                        (As to all Defendants)
 3
             31.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
 4
      allegation contained in all prior and subsequent paragraphs.
 5
 6           32.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.

 7    Civ. Code § 54.1(d) and § 54.3(a), thus independently justifying an award of damages and injunctive
 8    relief pursuant to California law.
 9
             33.    On the basis of his disabilities, Plaintiff was denied the opportunity to participate in or
10
      benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded
11
12    to other non-disabled individuals, which resulted in Plaintiff’s difficulty, discomfort or embarrassment.

13    Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
14    costs, and damages on no less than one-thousand U.S. dollars (1,000 USD) for each and every violation.
15
16                                                    PRAYER
17
      WHISEFORE, Plaintiff prays the following:
18
19           1.     For injunctive relief directing Defendants to modify their facilities and policies as

20    required by law to comply with ADA regulations, including the ADAAG where required; institute
21    policy to enable Plaintiff to use goods and services offered to the non-disabled public; provide adequate
22
      access to all citizens, including persons with disabilities; issue a permanent injunction directing
23
      Defendants to maintain their facilities usable by Plaintiff and similarly situated person with disabilities
24
25    in compliance with federal regulations, and which provide full and equal access, as required by law;

26           2.     Retain jurisdiction over Defendants until such time as the Court is satisfied that
27    Defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible public
28
      facilities as complained of herein no longer occur and will not recur;

               COMPLAINT BY SINGH AGAINST L Jem Enterprises, Inc., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       - 10 -
     Case 5:21-cv-00002-JGB-KK Document 1 Filed 01/04/21 Page 11 of 11 Page ID #:11



 1           3.     Award Plaintiff all appropriate damages, including, but not limited to, either statutory
 2
      damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation of Cal.
 3
      Civ. Code § 51, or no less than one-thousand U.S. dollars (1,000 USD) for each and every violation of
 4
      Cal. Civ. Code § 54, with either Cal. Civ. Code § 51 or § 54 being elected prior to, or at, trial, but not
 5
 6    both, and general damages in an amount within the jurisdiction of the Court, according to proof;

 7           4.     Award Plaintiff all litigation expenses and costs of this proceeding, and all reasonable
 8
      attorneys’ fees as provided by law, including but not limited to, 42 U.S.C. § 12205, Cal. Civ. Code §§
 9
      52 and 54.3; and
10
             5.     Grant such other and further relief as this Court may deem just and proper.
11
12
13    Dated: January 3rd, 2021
14
                                                                   /s/ Daniel Malakauskas
15                                                                 By: DANIEL MALAKAUSKAS
                                                                   Attorney for PLAINTIFF
16                                                                 Frank Singh
17
18
19
20
21
22
23
24
25
26
27
28


              COMPLAINT BY SINGH AGAINST L Jem Enterprises, Inc., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       - 11 -
